Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 2019/0105517 (provided in the IDS)) and in view of Poltroak (US 2019/0247662). 

3.	Addressing claim 1, Tyler discloses a system, comprising: 
an electronic memory (see Fig. 5; microprocessor has memory);
a focused ultrasound transducer arrangement operably coupled to the electronic memory and comprising an array of ultrasound transducers, the focused ultrasound transducer arrangement configured to deliver transcranial stimulation to the specified region of a person’s brain (see [0006], [0033], Figs. 1A-E and Fig. 5; microprocessor has electronic memory);
a support structure configured for placement on or about a person’s head, the support structure configured to support at least the focused ultrasound transducer arrangement (see Figs. 1A-E).

Tyler does not disclose store pre-recorded neurostimulation data comprising patterns of stimulation of a specified region of a subject’s brain developed to recreate a response by one or more of a sensing organ or sensing organs, a vestibular system, and a memory of the subject; deliver ultrasound using the pre-recorded neurostimulation data to recreate the response by one or more of the sensing organ or sensing organs, the vestibular system, and the memory of the subject. In the same field of endeavor, Poltroak discloses store pre-recorded neurostimulation data comprising patterns of stimulation of a specified region of a subject’s brain developed to recreate a response by one or more of a sensing organ or sensing organs, a vestibular system, and a memory of the subject; deliver ultrasound using the pre-recorded neurostimulation data to recreate the response by one or more of the sensing organ or sensing organs, the vestibular system, and the memory of the subject (see Figs. 7-8, 13-14, [0002], [0843], [0885-0886] and [0957]; pre-record brain wave pattern (neurostimulation data with pattern of stimulation) and store in computer; process the pre-record brain wave to provide stimulation of a specific region of a subject’s brain to recreate response). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tyler to store pre-recorded neurostimulation data comprising patterns of stimulation of a specified region of a subject’s brain developed to recreate a response by one or more of a sensing organ or sensing organs, a vestibular system, and a memory of the subject; deliver ultrasound using the pre-recorded neurostimulation data to recreate the response by one or more of the sensing organ or sensing organs, the vestibular system, and the memory of the subject as taught by Poltroak because this is effective in inducing brain activity patterns of the desired type in a subject through, inter alia, brain entrainment (see [0002] and Figs. 7-8).

4.	Addressing claims 2-7, Tyler discloses:
addressing claim 2, wherein the support structure is configured to support the electronic memory and the focused ultrasound transducer arrangement (see Fig. 5, microprocessor has memory; focus US transducer).
addressing claim 3, wherein the system is configured to be wearable and portable (see Figs. 1A-E and 5).
addressing claim 4, wherein the array of ultrasound transducers comprises an arrangement of interlocking ultrasound transducers mounted to the support structure (see Figs. 1A-E and 5; transducer is attach/interlock to the cap).
addressing claim 5, a driver operably coupled to the array of ultrasound transducers; and a controller operably coupled the driver and the focused ultrasound transducer arrangement, the controller configured to adjust one of more parameters impacting the transcranial stimulation (see Fig. 5, [0051] and [0103]; the microprocessor/controller contain the driver to drive transducer and adjust parameters).
addressing claim 6, beamforming circuitry operatively coupled to the driver and the controller; wherein the controller is configured to control the beamforming circuitry to steer focusing of the focused ultrasound transducer arrangement (see [0062]; the transducer is in a flexible array design for beam forming and focus therefore the system obviously has beamforming circuitry to steer, beam forming and focus).
addressing claim 7, a communication interface configured to facilitate one or both of wired and wireless communication between the system and an external electronic system or device (see Fig. 5, [0057], [0059], [0112] and [0120]). 

Addressing claims 8-12, Poltroak discloses:
addressing claim 8, wherein the external electronic system or device comprises a tablet, a laptop, a smartphone or a personal digital assistant configured to execute an app that facilitates one or more of: selection of specified stored pre-recorded neurostimulation data to evoke the response by one or more of the sensing organ or sensing organs, the vestibular system, and the memory of the subject; selection of specified stored pre-recorded neurostimulation data to evoke a variation of the response by one or more of the sensing organ or sensing organs, the vestibular system, and the memory of the subject; and communication of one or both of the subject’s response and variation of the response (see Figs. abstract, 7-8, 13-14, [0002], [0843], [0885-0886] and [0957]; using a desktop or a laptop is just a designer choice that does not change operation principle; Poltroak select a specified store pre-record neurostimulation data to use for stimulation to induce inducing brain activity patterns of the desired response type in a subject).
addressing claim 9, wherein the pre-recorded neurostimulation data stored in the electronic memory comprises spatiotemporal neural activity patterns (see Figs. 3-8, 14, [0845] and [0904]). 
addressing claim 10, wherein: the pre-recorded neurostimulation data stored in the electronic memory is representative of patterns of stimulation of the subject’s olfactory system including one or more of the subject’s olfactory cortex, piriform cortex, and olfactory bulb, the pre-recorded  neurostimulation data associated with one or more predetermined odors; and the focused ultrasound transducer arrangement is configured to deliver transcranial stimulation to one or more of the subject’s olfactory cortex, piriform cortex, and olfactory bulb to recreate a sense of one or more of the predetermined odors or variations of the one or more of the predetermined odors (see [0039], [0834], [0901], [0940]; Tyler discloses focus ultrasound stimulation of olfactory region (see [0043], [0109] and claim 13)).
addressing claim 11, wherein: the pre-recorded neurostimulation data stored in the electronic memory is representative of patterns of stimulation of one or both of the subject’s vestibular system and memory; and the focused ultrasound transducer arrangement is configured to one or both of: deliver transcranial stimulation to a vestibular cortex of the subject’s cerebellum to recreate a response of the subject’s vestibular system; and deliver transcranial stimulation to a memory region or regions of the subject’s brain recreate a response of the subject’s memory (see [0039], [0890], [0896]; Tyler discloses ultrasound stimulation of vestibular system (see [0043], [0068] and [0109]). 
addressing claim 12, wherein: the pre-recorded neurostimulation data stored in the electronic memory is representative of patterns of stimulation of one or more of the subject’s vision, hearing, touch, and taste organs; and the focused ultrasound transducer arrangement is configured to deliver transcranial stimulation to one or more of a vision, hearing, touch, and taste sense organ-processing region or regions of the subject’s brain to recreate a sense of one or more of a vision, hearing, touch, and taste response (see [0890], [0952] and [1010]; Tyler discloses focus ultrasound stimulation to produce a sense such as touch, pain, etc. (see [0029], [0043] and [0126])). 

5.	Addressing claims 13-23, the system in claims 1-12 perform the methods in claims 13-23 therefore claims 13-23 are being rejected for the same reason as claims 1-12. Also see [0897]; perform the method by the subject when ambulatory/walking (see [0897], [0905-0906] and claim 12). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793